ALDRICH, District Judge
(dissenting). Quite independent of the Massachusetts statute, which requires suitable fences upon both sides of the entire length of every railway operating in Massachusetts, except at crossings of a public way, etc., with a proviso that the corporation shall also construct and maintain sufficient barriers to prevent the entrance of cattle upon the road, which seems to have been held by the Massachusetts courts to be a statute for the protection of cattle and not children, I query whether the obligation does not rest upon railroads, under the common law, to reasonably safeguard the public, by fence or other suitable barrier, against hazards incident to the exercise of dangerous agencies in a public place like that shown by the allegations and proofs. Is it not a question of fact whether a railroad is in the exercise of due care in running fast trains over tracks situated in compact parts of cities, at the modern rapid rate of speed, with its tracks situated like those in question?
The rights of adjoining owners and the rights of railroads arc, of course, relative, each right existing with reference to the other. The highest degree of care on the part of parents could not keep children always away from unguarded tracks, exposed, as these were, and accessible through narrow passageways between buildings in the compact parts of cities. The usual high fence, in similar situations, which safeguards railroads and the public, would have doubtless saved this child. I query whether the statutory right to build and operate a railroad is so absolute as to entitle it to run its fast trains through compactly settled communities without reasonably safeguarding the public by suitable barriers at such an approach as the one in question. Is it not a question of fact whether the right is being reasonably exercised under such circumstances and with such disregard of the requirements of public safety ?
The right to db a thing may be granted by legislative act, but, whether the grant regulates the manner of its exercise or not, the common law, under general principles, would not permit its exercise in utter disregard of the requirements of public safety. Under familiar and fundamental principles, whether it is an individual or corporation using dangerous and deadly agencies, whatever their nature, at times and in places where the public are likely to be, the obligation is upon them, as well as upon members of the public, to exercise due care in a given situation.
Should we look at railroads exercising quasi public rights under public grants for quasi public purposes, which are exercising the dangerous agency of running fast trains through compact parts of cities, in the same sense that we would look at landowners when it is sought to charge them with duty and obligation to the public in respect to the management of their private property on their private ground ?
Is a rule of law which would require all the time of parents to keep their children from playing beyond an unguarded line between railroad ground and private property in passageways between buildings in compact parts of cities, when a few dollars’ expenditure on the *338part of railroads would erect a barrier which would make conditions reasonably safe, a reasonable rule of law ?
Is not a determination of the rights of this child of tender years upon the ground that he was negligent, or that he was a trespasser, or upon the ground that the railroad was under no statutory obligation to fence, or common-law obligation to safeguard, the approach to its tracks, contrary to the humane spirit, the reasoning, and the authority of Union Pacific Railroad Company v. McDonald, 152 U. S. 262, 14 Sup. Ct. 619, 38 L. Ed. 434, where the child walked into an unguarded slack pit, and where the Supreme Court held that the failure to erect the statutory fence was something to be considered on the question of negligence, and where it is said that the misconduct of the child bears no proportion to that of the defendant, that the duty of the defendant in respect to the safeguard, or the statutory fence, is a duty, not to the city as a municipal body, but to the public considered as composed of individual persons, and that each person specially injured by the breach of the obligation is entitled to his individual compensation and to an action for its recovery? See, also, Williams v. Great Western Railway Company, L. R. 9 Excheq. 157.
What might have been due and reasonable care in the exercise of the'.right to operate trains in such a situation in former days, when railroad trains were operated slowly through cities, might not be due care now, with respect to trains running over unguarded tracks through thickly-settled communities at the high rate of modern speed.
Is the fact that there is no reported decision based upon the common law, holding railroads to the exercise of due care under the circumstances in question, any reason why this case should not be governed by the general principles of a system which exists for the protection of the public, as well as for the protection of private or corporate rights to operate dangerous agencies ?
In the case at bar the judge at the trial expressly instructed the jury that the absence of a fence was not, in and of itself, evidence of negligence on the part of the railroad. This would seem to be a sufficient compliance with the Massachusetts cases which hold that the statute was not for the protection of children but cattle.
The case was submitted to the jury distinctly and broadly on common-law grounds, and in accordance with the theory of Union Pacific Railroad Company v. McDonald, supra. The learned judge said:
“But in this ease, gentlemen, I instruct you that you may consider the absence of a fence at this place in connection with all the circumstances as you. find them established by the evidence here, upon the question whether or^ not the railroad used reasonable care in guarding against this accident. If you find, upon all the circumstances, that the defendant did not provide proper protection against accidents of this kind at that place, such protection as a reasonable person would provide under the circumstances as you find them, and if you find that the defendant was negligent under all those circumstances in that particular, then it will be proper for you to find that the. defendant was negligent with regard to this matter.’’
Thus the question of liability was not determined upon the ground of a lack of a statutory fence, or upon mere lack of a fence, but under instructions upon the theory of a common-law obligation, where the question of negligence was to be determined by the jury in view of *339the facts that children used this narrow approach as a playground, that it was in a compact part of the city where children were liable to be, that fast trains were run, and upon consideration of the question whether, under all the circumstances, the defendant in the exercise of its dangerous agency provided, not a statutory fence, but, such reasonable safeguards and protection against accident as a reasonable person would provide under the circumstances.